 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHAWN DAMON BARTH,                               No. 2:19-cv-1012-EFB P
12                        Plaintiff,
13           v.                                        ORDER
14    A. TURNER, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to comply with the court’s June 6, 2019 order to

19   submit the appropriate filing fee or a completed in forma pauperis application.

20          Plaintiff’s request (ECF No. 6) is granted and plaintiff has 30 days from the date this order

21   is served to file his completed application to proceed in forma pauperis.

22          So ordered.

23   Dated: July 17, 2019.

24

25

26

27

28
